802 F.2d 457
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CURTIS FOULKS, JR., Plaintiff-Appelleev.OHIO DEPARTMENT OF REHABILITATION AND CORRECTION ADULTPAROLE AUTHORITY;  GEORGE F. DENTON, CHIEF OF THE OHIO ADULTPAROLE AUTHOIRTY, RAY E. GIANETTA, SUPT. OF THE PAROLESUPERVISION SEC. OHIO ADULT PAROLE AUTHORITY, JAMES H.CALHOUN, SUPT. OF THE PROBATION DEVELOPMENT SEC. OHIO ADULTPAROLE AUTHORITY, Individually and in their OfficialCapacity Defendants-Appellants.
No. 85-3725.
United States Court of Appeals, Sixth Circuit.
Aug. 11, 1986.

Before:  KEITH and MERRITT, Circuit Judges;  and CONTIE, Senior Circuit Judge
MERRITT, Circuit Judge.


1
In this case arising under 42 U.S.C. Sec.  1981, the Court previously remanded the case to the District Court with instructions, 713 F.2d 1229 (6th Cir. 1983), after a statement of the facts and issues.  On remand the District Court found liability and damages against the individual defendants and then awarded attorneys fees against the state defendant.  The award of attorneys fees against the state defendant was error and must be reversed for the reasons set out in our original opinion, 713 F.2d at 1233, and in the subsequent Supreme Court case of Kentucky v. Graham, 105 S.Ct. 3099 (1985).


2
On the issue of liability and damages, we conclude that the findings of fact are not clearly erroneous to the extent that they say that the individual defendants created an employment environment of racial bias and that the defendant, Himmelright, sought to prevent plaintiff's subsequent employment after his termination from APA.  Although the amount of damages awarded are not as clearly based in the record as we would like to see, we are unable to find that the amounts are unrelated to the injury suffered by the plaintiff.


3
We therefore affirm the judgment against the individual defendants and reverse the judgment for attorneys fees against the state defendant.